     Case 1:19-cr-00103-JLS-HKS Document 41 Filed 04/27/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA
                                                19-CR-103-JLS-HKS
            v.
                                               NOTICE OF MOTION
SHANE GUAY,
                  Defendant.
____________________________________

MOTION BY:                              Jeffrey T. Bagley, Assistant Federal
                                        Public Defender.

DATE, TIME & PLACE:                     Hon. John L. Sinatra, Jr., Robert H. Jackson
                                        United States Courthouse, 2 Niagara Square,
                                        Buffalo, New York 14202.

SUPPORTING PAPERS:                      Affirmation of Assistant Federal Public
                                        Defender Jeffrey T. Bagley.

RELIEF REQUESTED:                       two-week adjournment.

DATED:                                  April 27, 2020, Buffalo, New York.

                                        Respectfully submitted,


                                        /s/Jeffrey T. Bagley
                                        Jeffrey T. Bagley
                                        Assistant Federal Public Defender
                                        Federal Public Defender's Office
                                        300 Pearl Street, Suite 200
                                        Buffalo, New York 14202
                                        (716) 551-3341; 551-3346 (fax)
                                        jeffrey_bagley@fd.org
       Case 1:19-cr-00103-JLS-HKS Document 41 Filed 04/27/20 Page 2 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA,
                                                                   19-CR-103-JLS-HKS
              v.
                                                                    AFFIRMATION
SHANE GUAY,

                  Defendant.
____________________________________


       JEFFREY T. BAGLEY, affirms under penalty of perjury that:



   1. I represent Shane Guay.


   2. Shane Guay’s response to the government’s objections to Judge H. Kenneth Schroeder’s

Report and Recommendation is currently due on April 30, 2020.


   3. Due to scheduling constraints, including the representation of several individuals seeking

compassionate release due to the COVID-19 pandemic, I respectfully request a two-week

adjournment of that deadline, the government’s reply time, and the date for oral argument.


   4. This is Mr. Guay’s first such request.


   5. Assistant United States Attorney Meghan Tokash has no objection to this request.




                                               2
      Case 1:19-cr-00103-JLS-HKS Document 41 Filed 04/27/20 Page 3 of 3




DATED: April 27, 2020, Buffalo, New York.

                                                Respectfully submitted,

                                                /s/Jeffrey T. Bagley
                                                Jeffrey T. Bagley
                                                Assistant Federal Public Defender
                                                Federal Public Defender's Office
                                                300 Pearl Street, Suite 200
                                                Buffalo, New York 14202
                                                (716) 551-3341; 551-3346 (fax)
                                                jeffrey_bagley@fd.org




                                            3
